DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one drive member” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 16-19, 24-25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Walter Arnoldi (US 3,242,651) in view of Yang (US 4,337,071).
In regard to claims 16 and 26, fig. 1-5 of Arnoldi teaches a device for the cryogenic purification of a stream of gas and in particular of air, comprising:
a purification circuit comprising a first inlet of gas (26/70) to be purified and a first set of filters (12, 28) arranged in series downstream of the first inlet (26) (See fig. 1), the first set of filters comprising an end heat exchanger (16 and/or 18), the purification circuit further comprising a first outlet of purified gas (50) downstream of the end exchanger (16 or 18) and a second set of filter (14, 40) disposed between the end exchanger (16/18) and the first outlet (50) (see fig. 1-5); and
at least one drive member (blower 20/68) intended to set the gas stream in motion in the purification circuit between the first inlet (26/70) and the first outlet (50), wherein the at least one drive member (blower 20/68) is configured to set two successive volumes of gas to be purified in motion in opposite directions of circulation in the circuit, such that a first volume of gas to be purified circulates from the first gas inlet to the first outlet and then a second volume of gas to be purified enters the circuit via the first gas outlet and exits purified via the first inlet (See col. 2, lines 33-39; col. 4, lines 30-49). Arnoldi teaches the device can be used in the same way with opposite directions of flow, that is to say that, for example, during adsorption, the gas to be treated will flow from the inside outwards whereas, during regeneration, the regeneration gas will flow from the outside inwards.  

Yang teaches an air purification system using cryogenic techniques, comprising a first inlet of gas (atmospheric air) to be purified and a first set of filters (26, 27) arranged in series downstream of the first inlet (see fig. 1), the first set of filters (26, 27) comprising an end heat exchanger (12) operating to exchange heat with a cryogenic cold source (cryogenic refrigerator shown as a dashed outline A, see col. 4, lines 2-25), the purification circuit further comprising a first outlet (15) of purified gas downstream of the end exchanger (See fig. 1, 2; col. 4, line 48 to col. 7, line 11). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the heat exchanger of Arnoldi with a heat exchanger operate with for example a cryogenic cooler of the Turbo-Brayton, in view of the teachings of Yang, for the purpose of providing a low temperature/cryogenic cooling to the purified air.
In regard to claim 17, Arnoldi teaches the device of claim 16, wherein the filters (12, 14) comprise at least one among: a dust filter, a water filter, a volatile organic compound filter, and a carbon dioxide filter (See Arnoldi col. 2, lines 32-55).
In regard to claim 18, Arnoldi teaches the device of claim 16, wherein Arnoldi at least one of the filter(s) is a cryogenic-type filter that traps pollutant(s) by cooling the gas stream, but does not explicitly teach the gas stream is cooled below the condensation or solidification temperature of the pollutants.
However, Yang teaches an air purification system using cryogenic techniques, comprising a first inlet of gas (atmospheric air) to be purified and a first set of filters (26, 27) arranged in series, wherein at least one of the filter(s) is a cryogenic-type filter that traps 
In regard to claim 19, Arnoldi teaches the device of claim 16, wherein at least one of the filter(s) is a filter of the regenerative type which traps a pollutant and can be regenerated and purged of the trapped pollutant (See at least col. 2, lines 9-22). regenerative silica gel beds.
In regard to claim 24, Arnoldi teaches the device of claim 16, wherein at least one of the first inlet and the first outlet is connected to a gas collector (cabin 64), the gas collector being connected to a gas inlet and/or a gas outlet (See Arnoldi fig. 1-5; col. 4, lines 49-63).
In regard to claim 25, Arnoldi in view of Yang teaches the device of claim 16, wherein Arnoldi as modified above, teaches the cryogenic cold source comprises at least one among: a cryogenic cooler of the Turbo-Brayton, Stirling, pulse gas tube, Gifford McMahon operating type or a mixed-refrigerant cycle (See Yang, col. 3, line 67 to col. 4, line 25). Yang teaches closed-cycle operated cryogenic refrigerator, the refrigerator consists a gas compressor, a JTV (Joule-Thomson Valve), multi-stage heat exchangers and expanders, and a cold end attached to the container. 
In regard to claim 27, Arnoldi teaches the process of claim 26, but does not teach the first or the second phase has a duration of between 10 seconds and 30 minutes. However, since the general conditions of the claim, i.e. the process for purifying a stream of gas using the purification device were disclosed in the prior art Arnoldi, then it is not inventive to discover the 
In regard to claim 28, Arnoldi teaches the process of claim 26, further comprising a step of regenerating the first set of filters and/or the second set of filter(s) during which the filters are purged of at least one portion of the pollutants indicated therein (See Arnoldi, col. 3, lines 45-60).
In regard to claim 29, Arnoldi teaches the process of claim 28, wherein said step of regenerating comprises heating the filter(s) and/or generating a vacuum therein (See col. 2, lines 47-62).
In regard to claim 30, Arnoldi teaches the process of claim 26, wherein the stream of gas is a stream of air (See Arnoldi col. 2, lines 47-51).

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Arnoldi and Yang as applied to claim 16 above, and further in view of Ohno (US 2007/0039295).
In regard to claim 20, Arnoldi teaches the device of claim 16, but does not teach at least one of the filter(s) has a porous exchanger structure having a porosity between 50 and 99%.
Ohno teaches the exhaust gas cleanup system 10, comprising a honeycomb filter the honeycomb filter 30 has a high porosity of about 80% or more (¶ 0031, 0048). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the filter of Arnoldi with a porous exchanger structure having a porosity between 50 and 99%, in view of the teachings of Ohno, for the purpose of providing 
In regard to claim 21, Arnoldi in view of Ohno teaches the device of claim 20, wherein Ohno further teaches the porous exchanger structure is composed of at least one among: a stack of meshes, a textile, a felt, wool, an aerogel, and a mass obtained by three-dimensional printing (See Ohno ¶ 0051-0054). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the porous exchanger structure of Arnoldi to be composed of a stack of meshes, in view of the teachings of Ohno, for the purpose of providing multiple passes to offer greater flexibility for optimizing fluid velocity, pressure drop and heat transfer.
In regard to claims 22 and 23, Arnoldi teaches the device of claim 20, wherein Arnoldi as modified teaches a filter with a porous exchanger structure, but does not explicitly teach the porous exchanger structure is composed of at least one among: a metal or metal alloy, stainless steel, titanium, a plastic, and a mineral and a heat capacity of between 100 J.kg-1.K-1 and 2000 J.kg-1.K-1 and a thermal conductivity of between 0.01 W.m-1.K-1 and 100 W.m-1.K-1.
However, Yang teaches an air purification system using cryogenic techniques, comprising a gas to be purified and a first set of filters (26, 27), the filter is porous and has high thermal conductivity so that a relatively uniform cryogenic temperature can be maintained by its physical attachment to the copper block 11. Examples of materials for construction of such type of filter are: packed metal wool or ribbons, sintered metal or ceramic blocks and powdery materials. Metals such as copper, aluminum etc. and ceramics such as aluminum oxide can be used (See col. 4, lines 48-68).
-1.K-1 and 2000 J.kg-1.K-1 and a thermal conductivity of between 0.01 W.m-1.K-1 and 100 W.m-1.K-1 (in this case, using copper), in view of the teachings of Yang, for the purpose of providing excellent heat transfer, thermally efficient and durable filters with an excellent conductor of heat with a high thermal conductivity that allows heat to pass through it quickly.
Note: Copper is known to have – heat capacity of approximately 370 W/m*K and thermal or Specific Heat Capacity of 1.46.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Arnoldi and Yang as applied to claim 16 above, and further in view of Warner (US 5,086,622).
In regard to claim 31, Arnoldi teaches a device for purifying the gas from the working volume in order to purify it and to return the purified gas into the working volume (cabin) as a breathable gas; and the heat exchanger is configured to cool the gas from the working volume to a temperature between 90K and 223K and in particular 120K (See fig. 4, wherein Heat exchanger 16 cool the air to a temperature of 90ºF), but does not explicitly teach using the device for locomotion in the atmosphere or outer space comprising an aircraft or spacecraft, the aircraft of spacecraft having a working volume containing a breathable gas, an engine.
Warner teaches an environmental control system for aircraft, wherein an ambient supply air 9 enters an air cycle environmental control system via a duct 10, wherein moderate the volume and temperature of the airflow passing into the aircraft cabin 62, a second turbine outlet air 65 passes into a mixer 64 where it is combined with recirculated cabin air 69.  A fan 68 draws 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        


/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763